Title: To James Madison from Henry Lee, 4 August 1813
From: Lee, Henry
To: Madison, James


My dear Sir.
Barbadoes Aug 4th. 13
I feel daily & hourly the effect of your & Admiral Warrens goodness to me, & my heart constantly avows the grateful sense of your & his goodness.

Had I not escaped from my country, the climate must have finished me ere now.
As it is, I am much bettered & have the agreable prospect of being restored to my usual health & strength.
Altho a state of war interposed obstacles to my execution of my views, which seemed to be insurmountable yet they were over come as soon as communi[ca]ted to you & the British admiral.
It cannot but follow, that as long as I live, I shall seize every opportunity to testify my personal respect & gratitude.
The Cartel going from hence to the chesapeake enables me to send to you some very fine madeira five years old with a green Turtle the largest I can procure & the character of captain Randlet assures me that he will with great pleasure safely deliver them.
I embrace the opportunity with delight, happy always whenever I can in any way administer to your accomodation. Accept my prayers for your health & prosperity. Your faithful friend & much obliged Servt.
H: Lee
I cannot yet see accurately & must beg your excuse for mistakes & errors in writing.
